Hopkins, Acting P. J. (dissenting).
The parties have not raised any issue concerning the validity of section 127-f of the Charter of the City of Mount Vernon (Local Laws, 1928, No. 1 of City of Mount Vernon, § 8). This provision of the charter has been construed and enforced by us in other proceedings (Matter of Ryan v. Hand, 258 App. Div. 912; cf. Matter of Gray v. Spears, 206 Misc. 1020; see, also, Matter of Skinkle, 249 N. Y. 172). However, I agree that the jurisdiction of this court to hear an appeal is always a matter of inquiry, even on our own motion (cf. Nemeroff Realty Corp. v. Kerr, 38 A D 2d 437, 439).
In my view, the city was authorized by the Legislature to provide for an exclusive remedy in reviewing a determination of the Fire Commissioner which disciplined an employee. Subdivision 4 of section 76 of the Civil Service Law provides that nothing contained therein or in section 75 of the Civil Service Law shall be construed to repeal or modify any “ general, special, local law or charter provision relating to the removal or suspension of officers or employees in the competitive class of the civil service of the state or any civil division ” (emphasis supplied). Thus, it appears that the Legislature has expressly recognized that a municipality may adopt a local law relating to the manner in which an aggrieved employee may review the action of dismissal from the civil service.
Moreover, section 127-f of the charter is substantially identical with the provisions of section 138 of the Second Class Cities Law. By the provisions of section 138, the aggrieved employee is limited to a review of “ questions of law ” by the Appellate Division of the Supreme Court. Accordingly, the City of Mount Vernon, though not a second class city, did not invest this court through the local law with any greater or lesser jurisdiction than that already endowed by section 138 of the Second Class Cities Law. Under these circumstances, the intention of the Legislature to permit the enactment by local law of provisions for review of a determination disciplining an employee in the civil service different from the general provisions of law seems apparent.
*410Since the jurisdiction of the Appellate Division under section 127-f of the City Charter is restricted to questions of law, it follows that determinations by the Fire Commissioner on all questions of fact are binding on this court, including the measure of discipline imposed by the Commissioner (Matter of Skinkle, 249 N. Y. 172, supra; Matter of Caputo [City of Schenectady], 3 A D 2d 484, 486). Hence, Special Term could not mitigate the punishment; nor can we; and, as the proceeding was not instituted within 30 days from the time of the determination of the Commissioner, as prescribed by section 127-f, the judgment must be reversed and the proceeding dismissed.
Munder and Christ, JJ., concur with Shapiro, J.; Hopkins, Acting P. J., dissents and votes to reverse and dismiss the proceeding, in an opinion, in which Brennan, J., concurs.
Judgment of the Supreme Court, Westchester County, entered January 13, 1972, affirmed, with costs to petitioner.